18-14010-jlg        Doc 50       Filed 12/13/18        Entered 12/13/18 19:05:57               Main Document
                                                      Pg 1 of 25


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
                                                               :
In re:                                                         :       Chapter 11
                                                               :
SYNERGY PHARMACEUTICALS INC., et al., :                                Case No. 18-14010 (JLG)
                                                               :
                                     1
                           Debtors.                            :       (Jointly Administered)
                                                               :
-------------------------------------------------------------- x

       FIRST INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN
    POSTPETITION FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH
      COLLATERAL, (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY
         ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING ADEQUATE
    PROTECTION, (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A
            FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

         Upon the motion [Docket No. 15] (the “Motion”)2 of Debtors Synergy Pharmaceuticals

Inc. (“Synergy Pharmaceuticals” or “Borrower”) and Synergy Advanced Pharmaceuticals, Inc.

(“Synergy Advanced” or “Guarantor”) and together with Synergy Pharmaceuticals, the

“Debtors”) pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1),

364(e), 503 and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

4001, 6003 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 4001 of the Local Bankruptcy Rules for the Southern District of New York (the “Local

Bankruptcy Rules”), seeking, among other things:

         (1)      authorization for the Borrower to obtain, and for the Guarantor to guarantee,
                  unconditionally, on a joint and several basis, and on and subject to the terms and
                  conditions set forth in the DIP Loan Documents, postpetition financing consisting
                  of a senior secured, super-priority multiple delayed draw term loan credit facility


1
     The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Synergy Pharmaceuticals, Inc. (____) and Synergy Advanced Pharmaceuticals, Inc. (_____).
2
     Capitalized terms used but not defined in this First Interim Order shall have the same meanings ascribed to such
     terms in the DIP Term Sheet or, if not defined therein, in the Motion.
18-14010-jlg    Doc 50     Filed 12/13/18    Entered 12/13/18 19:05:57         Main Document
                                            Pg 2 of 25


               (the “DIP Facility”) on the terms and conditions set forth in the to-be-filed DIP
               Term Loan Agreement (as the same may be amended, restated, supplemented,
               waived, or otherwise modified from time to time, (the “DIP Credit Agreement”,
               and together with the DIP Term Sheet and any other related agreements,
               documents, security agreements, or pledge agreements, the “DIP Loan
               Documents”), which shall contain only those conditions to borrowing,
               representations, warranties, covenants and events of default expressly set forth in
               that certain Binding Term Sheet annexed hereto as Exhibit A (together with all
               exhibits attached thereto, the “DIP Term Sheet”), made by and among the
               Borrower, the Guarantor, CRG Servicing LLC, as administrative agent and
               collateral agent (in such capacities, together with its successors and assigns, the
               “DIP Loan Agent”) and each of the lenders party thereto (the “DIP Lenders”
               and, together with the DIP Loan Agent, the “DIP Secured Parties”), and be
               otherwise consistent with the Documentation Principles in an aggregate principal
               amount of approximately $155,000,000 (the “DIP Loans”), comprised of (i)
               approximately $110,000,000 of loans (the “Roll-Up DIP Loans”) representing a
               partial “roll-up” of the Prepetition Secured Obligations, equal to the sum of (a)
               outstanding principal, plus (b) accrued and unpaid interest, including accrued and
               unpaid postpetition interest at the Default Rate specified in the Prepetition Loan
               Agreement from the Petition Date through and including the date of the entry of
               the Second Interim Order and (c) any and all unreimbursed costs, fees and
               expenses of the DIP Secured Parties (in their capacities under the Prepetition
               Loan Documents); (ii) $45,000,000 of “new money” loans (the “New Money DIP
               Loans”), which will be advanced by the DIP Lenders to the Borrower, subject to
               the terms and conditions of the DIP Loan Documents, to be used by the Borrower
               in accordance with the second interim order (the “Second Interim Order”) and
               the Budget, as follows: (A) upon entry of the Second Interim Order, the DIP
               Lenders shall advance $11,500,000 (the “Initial DIP Advance”), and (B) upon
               entry of the Final Order, the DIP Lenders shall advance the remaining
               $33,500,000 (the “Final DIP Advance”);

      (2)      upon entry of this interim order (the “First Interim Order”), authorization for
               the Debtors to use the DIP Secured Parties’ (each in their respective capacities
               under the Prepetition Loan Documents) Cash Collateral and all other Prepetition
               Collateral in which the DIP Secured Parties (each in their respective capacities
               under the Prepetition Loan Documents) have an interest during the period from
               entry of this First Interim Order to the entry of the Second Interim Order (the
               entry of which shall be no later than December 21, 2018) (the “Initial Interim
               Cash Collateral Period”);

      (3)      as adequate protection for the use during the Initial Interim Cash Collateral Period
               of the Cash Collateral securing the Prepetition Secured Obligations, granting to
               the DIP Secured Parties (each in their respective capacities under the Prepetition
               Loan Documents) superpriority administrative expense claim status and
               replacement liens on all assets of the Debtors (other than (x) Avoidance Actions

                                                2
18-14010-jlg    Doc 50     Filed 12/13/18    Entered 12/13/18 19:05:57         Main Document
                                            Pg 3 of 25


               and any proceeds thereof and (y) the Debtors’ interests in directors and officers
               insurance policies and any proceeds thereof (the items described in the foregoing
               clauses (x) and (y), together, the “Initial Interim Period Excluded Collateral”);

      (4)      authorization for Debtors, immediately upon entry of the Second Interim Order, to
               execute, deliver, and enter into the DIP Loan Documents, which shall be
               consistent with the terms of the DIP Term Sheet, and to perform all of the
               Debtors’ respective obligations thereunder, and such other and further acts as may
               be required in connection with the DIP Loan Documents;

      (5)      authorization for the Debtors, immediately upon entry of the Second Interim
               Order, to implement a partial “roll-up” of the Prepetition Secured Obligations,
               including accrued and unpaid postpetition interest at the Default Rate specified in
               the Prepetition Loan Agreement from the Petition Date through and including the
               date of the entry of the Second Interim Order, subject to the terms and conditions
               of the DIP Loan Documents, in accordance with the Second Interim Order and the
               Final Order and to deem the rolled-up Prepetition Secured Obligations so “rolled
               up” to have been issued or provided, as applicable, under the DIP Credit
               Agreement and the other DIP Loan Documents;

      (6)      authorization for the Debtors, immediately upon entry of the Second Interim
               Order, to use proceeds of the Initial DIP Advance as permitted in the DIP Loan
               Documents and consistent with the Second Interim Order and the Budget (subject
               to Permitted Variances as provided in the DIP Term Sheet);

      (7)      immediately upon entry of the Second Interim Order, subject to the Carve Out,
               with respect to all claims of the DIP Loan Agent and DIP Lenders under the DIP
               Facility with respect to the DIP Loans and the DIP Obligations, grant to the DIP
               Loan Agent and the DIP Lenders:

                      a. pursuant to section 364(c)(1) of the Bankruptcy Code, superpriority
                         claim status in the Cases, which claims shall be payable from and have
                         recourse to all DIP Collateral;

                      b. pursuant to section 364(c)(2) of the Bankruptcy Code, a perfected first
                         priority lien on all DIP Collateral, other than the Initial Interim Period
                         Excluded Collateral and other than property of the Debtors that is
                         subject to valid and perfected liens in existence at the time of the
                         commencement of the Cases or to valid liens in existence at the time
                         of such commencement that are perfected subsequent to such
                         commencement as permitted by section 546(b) of the Bankruptcy
                         Code (the “Prior Senior Liens”);




                                                3
18-14010-jlg    Doc 50     Filed 12/13/18    Entered 12/13/18 19:05:57        Main Document
                                            Pg 4 of 25


                      c. pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected
                         junior lien on all property of the Debtors that is subject to a Prior
                         Senior Lien; and

                      d. pursuant to section 364(d)(1) of the Bankruptcy Code, a perfected first
                         priority, senior priming lien on all of the property of the Debtors
                         (including, without limitation, inventory, receivables, equipment,
                         machinery, intellectual property, general intangibles, real property,
                         capital stock of subsidiaries, membership interests in limited liability
                         companies) that is subject to the existing liens that secure the
                         obligations of the Debtors to the DIP Secured Parties (each in their
                         respective capacities under the Prepetition Loan Documents) under or
                         in connection with the Prepetition Loan Documents and the Prepetition
                         Secured Obligations;

      (8)      approval of certain stipulations by the Debtors with respect to the Prepetition
               Loan Documents and the liens and security interests arising therefrom;

      (9)      with respect to the indebtedness represented by the Prepayment Premium and the
               Back-End Facility Fee, acknowledgment by the Debtors that such indebtedness
               constitutes a valid and enforceable prepetition secured claim on behalf the DIP
               Secured Parties (each in their respective capacities under the Prepetition Loan
               Documents);

      (10)     immediately upon entry of the Second Interim Order, authorization for the
               Debtors to continue to use, subsequent to the Initial Interim Cash Collateral
               Period, the Cash Collateral securing the Prepetition Secured Obligations and all
               other Prepetition Collateral in which the DIP Secured Parties (each in their
               respective capacities under the Prepetition Loan Documents) have an interest
               consistent with the Second Interim Order and the Budget;

      (11)     as adequate protection for the use, subsequent to the Initial Interim Cash
               Collateral Period, of the Cash Collateral and other Prepetition Collateral securing
               the Prepetition Secured Obligations and the priming of the Prepetition Liens by
               virtue of the making of the New Money DIP Loan, immediately upon entry of the
               Second Interim Order, granting to the DIP Secured Parties (each in their
               respective capacities under the Prepetition Loan Documents) with respect to the
               Remaining Prepetition Secured Claim, to the extent of any diminution in the value
               of the Prepetition Collateral:

                      a. superpriority administrative expense claim status;

                      b. replacement liens on all DIP Collateral, junior only to (x) the liens of
                         the DIP Loan Agent and the DIP Lenders and (y) Prior Senior Liens;


                                                4
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57          Main Document
                                             Pg 5 of 25


                      c. commencing on the date upon which the Second Interim Order is
                         entered by the Court, payment on a monthly basis of postpetition
                         interest accruing on such date at the Default Rate as specified and
                         defined in the Prepetition Loan Agreement;

                      d. and reimbursement of all fees, costs and expenses incurred in
                         connection with defending the validity and enforceability of the
                         Prepetition Secured Obligations, the Prepetition Liens or the
                         Remaining Prepetition Secured Claim;

       (12)    subject to and effective upon entry of the Final Order, granting to the DIP Secured
               Parties a security interest in and continuing lien on all of the Debtors’ rights, title
               and interest in, to and under the Avoidance Actions (other than Avoidance
               Actions acquired by the purchaser under an Acceptable 363 Sale), and all
               proceeds thereof;

       (13)    subject to and effective upon entry of the Final Order, the waiver of the Debtors’
               right to assert a 506(c) claim on account of amounts covered by the Carve Out;

       (14)    subject only to and effective upon entry of a Final Order, the waiver of the
               Debtors’ right to assert claims to surcharge against the DIP Collateral pursuant to
               section 506(c) of the Bankruptcy Code and any right of the Debtors under the
               “equities of the case” exception in section 552(b) of the Bankruptcy Code.

       (15)    modification of the automatic stay to the extent hereinafter set forth;

       (16)    the setting of (a) no later than December 21, 2018, a second interim hearing on
               the Motion (the “Second Interim Hearing) to consider entry of the Second
               Interim Order authorizing, among other things, approval of (i) the DIP Loan
               Documents, (ii) the Initial DIP Advance, and (iii) the Roll-Up, provided that (x)
               on or before December 18, 2018, the DIP Loan Documents have been executed
               and delivered by the parties thereto, and (y) on or before December 21, 2018, the
               Debtors have filed an Acceptable Plan (as defined in the DIP Term Sheet) and
               disclosure statement, and (b) a final hearing on the Motion (“Final Hearing”) to
               consider entry of a final order (the “Final Order”) authorizing, among other
               things, the borrowing under the DIP Loan Documents on a final basis no later
               than January 15, 2019, as set forth in the Motion and the DIP Credit Agreement
               filed with the Court; and

       (17)    granting the Debtors such other and further relief as is just and proper.

       The initial hearing on the Motion having been held by this Court on December _____,

2018, (the “Interim Hearing”), and upon the record made by the Debtors at the Interim Hearing,


                                                 5
18-14010-jlg     Doc 50     Filed 12/13/18    Entered 12/13/18 19:05:57         Main Document
                                             Pg 6 of 25


including the Motion, the First Day Declaration, and the filings and pleadings in the above-

captioned chapter 11 proceedings (the “Cases”), the Court having found that the relief requested

in the Motion is fair and reasonable and is in the best interests of Debtors, their estates

(collectively, the “Estates”, their stakeholders and other parties in interest, and represents a

sound exercise of the Debtors’ business judgment and is essential for the continued operation of

the Debtors’ businesses; it appearing to the Court that granting the interim relief requested in the

Motion is necessary to avoid immediate and irreparable harm to the Debtors and their Estates

pending the Second Interim Hearing and the Final Hearing; and appropriate notice of the Motion,

the relief requested therein, and the Interim Hearing (the “Notice”) having been served by the

Debtors in accordance with Bankruptcy Rules 4001 and 9014 and the Local Bankruptcy Rules on

(i) counsel to the DIP Loan Agent, (ii) the U.S. Trustee, (iii) the holders of the twenty (20)

largest unsecured claims against the Debtors’ estates, (iv); the Internal Revenue Service, (v) the

Securities and Exchange Commission, (vi) the Stalking Horse Bidder and (vii) certain other

parties identified in the certificate of service filed with the Court, including, without limitation,

all creditors who have filed or recorded prepetition liens or security interests against any of the

Debtors’ assets, and the opportunity for a hearing on the Motion was appropriate and no other

notice need be provided; and after due deliberation sufficient cause appearing therefor;

       THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:

       A.      Petition Date. On December 12, 2018 (the “Petition Date”), each Debtor filed a

voluntary petition under chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their businesses and manage their properties as debtors-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

                                                 6
18-14010-jlg    Doc 50     Filed 12/13/18    Entered 12/13/18 19:05:57       Main Document
                                            Pg 7 of 25


       B.      Disposition. The Motion is granted on an interim basis in accordance with the

terms of this First Interim Order. Any objections to the Motion with respect to the entry of this

First Interim Order that have not been withdrawn, waived or settled are hereby denied and

overruled.

       C.      Jurisdiction and Venue. The Court has jurisdiction of this proceeding and the

parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334. The Motion is a

“core” proceeding as defined in 28 U.S.C. §§ 157(b)(2)(A), (D) and (M). Venue of the Cases

and the Motion in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

and legal predicates for the relief sought herein are sections 105, 361, 362, 363, 364, 503 and

507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6003 and 9014 and Local

Bankruptcy Rule 4001.

       D.      Committee Formation. As of the date hereof, no official committee of unsecured

creditors under section 1102 of the Bankruptcy Code (the “Committee”) or any other statutory

committee has been appointed in the Case.

       E.      Notice. The Notice was given in the manner described in the Motion. Under the

circumstances, the Notice given by the Debtors of the Motion, the Interim Hearing and the relief

granted under this First Interim Order constitutes due and sufficient notice thereof and complies

with Bankruptcy Rules 4001(b) and 4001(c).

       F.      Debtors’ Acknowledgments and Agreements. In requesting the DIP Facility, and

in exchange for, and as a material inducement to, the DIP Lenders to enter into the DIP Term

Sheet and provide the DIP Facility and to allow use of their Cash Collateral, after consultation

with their attorneys and financial advisors, subject to the rights of the Committee or other



                                               7
18-14010-jlg    Doc 50     Filed 12/13/18    Entered 12/13/18 19:05:57        Main Document
                                            Pg 8 of 25


parties-in-interest as and to the extent set forth in Section 3.1 of this First Interim Order, the

Debtors permanently and irrevocably admit, stipulate, acknowledge and agree that:

               (i)    Prepetition Loan Documents. Prior to the commencement of the Cases,

the DIP Secured Parties (each in their respective capacities under the Prepetition Loan

Documents) made loans, advances and provided other financial accommodations to the Borrower

pursuant to the terms and conditions set forth in: (1) that certain Term Loan Agreement, dated as

of September 1, 2017, by and among the Borrower, the Guarantor, the DIP Loan Agent and the

DIP Lenders (each in their respective capacities under the Prepetition Loan Documents) (as the

same has heretofore been amended, supplemented, modified, extended, renewed, restated and/or

replaced at any time prior to the Petition Date, the “Prepetition Loan Agreement”); and (2) all

other agreements, documents and instruments executed and/or delivered with, to, or in favor of

the DIP Secured Parties (each in their respective capacities under the Prepetition Loan

Documents), including, without limitation, all security agreements, notes, guarantees, mortgages,

Uniform Commercial Code financing statements and all other related agreements, documents

and instruments executed and/or delivered in connection therewith or related thereto (all of the

foregoing, together with the Prepetition Loan Agreement, as all of the same have heretofore been

amended, supplemented, modified, extended, renewed, restated and/or replaced at any time prior

to the Petition Date, collectively, the “Prepetition Loan Documents”). Copies of the operative

Prepetition Loan Documents are on file with counsel to the Debtors and available upon

reasonable request.

               (ii)   Prepetition Obligations.       As of the Petition Date, the Debtors were

indebted to the DIP Secured Parties (each in their respective capacities under the Prepetition

Loan Documents) under the Prepetition Loan Documents in the aggregate principal amount of

                                                 8
18-14010-jlg         Doc 50       Filed 12/13/18       Entered 12/13/18 19:05:57         Main Document
                                                      Pg 9 of 25


approximately $147,100,000.00, which amount is the sum of: (a) principal in the amount of

$107,551,191.90, (b) accrued and unpaid interest in the amount of $2,322,806.99, (c) accrued

and unpaid default interest in the amount of $250,952.78, (d) a prepayment premium in the

amount of $34,954,137.37 (the “Prepayment Premium”)3, (e) a back-end facility fee in the

amount of $2,151,023.84, (the “Bank-End Facility Fee”4, together with the Prepayment

Premium, the “Remaining Prepetition Secured Claim”), and (f) unreimbursed costs, fees and

expenses in accordance with the Prepetition Loan Documents (the forgoing clauses (a) through

(f) are collectively referred to herein as the “Prepetition Secured Obligations”).                  The

Prepetition Secured Obligations constitute allowed, legal, valid, binding, enforceable and non-

avoidable obligations of Debtors, and are not subject to any offset, defense, counterclaim,

avoidance, recharacterization or subordination pursuant to the Bankruptcy Code or any other

applicable law, and Debtors do not possess, shall not assert, hereby forever release, and are

forever barred from bringing any claim, counterclaim, setoff or defense of any kind, nature or

description which would in any way affect the validity, enforceability and non-avoidability of

any of the Prepetition Secured Obligations.

                    (iii)    Prepetition Collateral. As of the Petition Date, the Prepetition Secured

Obligations were fully secured pursuant to the Prepetition Loan Documents by valid, perfected,

enforceable and non-avoidable first-priority security interests and liens granted by the Debtors to

the DIP Secured Parties (each in their respective capacities under the Prepetition Loan


3
  The Prepayment Premium is calculated in accordance with Section 3.03(a)(j)(B) of the Prepetition Loan
Agreement.
4
    The Bank-End Facility Fee is set forth in the Fee Letter dated September 21, 2017.




                                                           9
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57        Main Document
                                            Pg 10 of 25


Documents) under the Prepetition Loan Documents (the “Prepetition Liens”), upon all or

substantially all of the Debtors’ assets and property, other than the Excluded Assets (as defined

in the Prepetition Loan Documents) (the “Prepetition Collateral”), subject only to liens

specifically permitted under the Prepetition Loan Agreement, if any, to the extent that such

security interests, liens or encumbrances are (1) valid, perfected and non-avoidable security

interests, liens or encumbrances existing as of the Petition Date, and (2) senior to and have not

been or are not subject to being subordinated to DIP Secured Parties’ (each in their respective

capacities under the Prepetition Loan Documents) liens on and security interests in the

Prepetition Collateral under the Prepetition Loan Documents or otherwise avoided, and, in each

instance, only for so long as and to the extent that such encumbrances are and remain senior and

outstanding (hereinafter referred to as the “Permitted Encumbrances”).

               (iv)   Validity, Perfection and Priority of Prepetition Liens and Prepetition

Secured Obligations. The Debtors further acknowledge and agree that, as of the Petition Date, (a)

the Prepetition Liens on the Prepetition Collateral were valid, binding, enforceable, and properly

perfected and were granted to, or for the benefit of, the DIP Secured Parties (each in their

respective capacities under the Prepetition Loan Documents); (b) the Prepetition Liens were

senior in priority over any and all other liens on Prepetition Collateral, other than any Permitted

Encumbrances; (c) the Prepetition Secured Obligations constitute legal, valid and binding

obligations of the Debtors enforceable in accordance with the terms of the Prepetition Loan

Documents; (d) the Debtors do not possess and will not assert any claim, counterclaim, setoff or

defense of any kind, nature or description which would in any way affect the validity,

enforceability and non-avoidability of any of the DIP Secured Parties’ (each in their respective

capacities under the Prepetition Loan Documents) liens, claims or security interests in the

                                                10
18-14010-jlg     Doc 50     Filed 12/13/18      Entered 12/13/18 19:05:57      Main Document
                                              Pg 11 of 25


Prepetition Collateral; and (e) the Debtors waive, discharge, and release any right to challenge

the extent and priority of the Prepetition Liens.

                (v)     Value of Prepetition Liens and Prepetition Claims. The aggregate value

of the Prepetition Collateral as of the Petition Date exceeds the aggregate amount of the

Prepetition Secured Obligations and the claims of the DIP Secured Parties (each in their

respective capacities under the Prepetition Loan Documents) arising under, or secured by, the

Prepetition Loan Documents constitute allowed, secured claims within the meaning of sections

502 and 506 of the Bankruptcy Code.

                (vi)    No Control. None of the DIP Secured Parties (each in their respective

capacities under the Prepetition Loan Documents) control the Debtors or their properties or

operations, have authority to determine the manner in which any Debtor’s operations are

conducted or are control persons or insiders of the Debtors by virtue of any of the actions taken

with respect to, in connection with, related to or arising from the Prepetition Loan Documents.

                (vii)   No Claims or Causes of Action. No claims or causes of action exist

against, or with respect to, the DIP Secured Parties (each in their respective capacities under the

Prepetition Loan Documents) under any agreements by and among the Debtors and any such

party that is in existence as of the Petition Date.

                (viii) Cash Collateral.     All of the Debtors’ cash, and all cash equivalents,

including any cash in deposit accounts (whether subject to control agreements or otherwise),

whether as Prepetition Collateral or which represent income, proceeds, products, rents, or profits

of other Prepetition Collateral, constitutes “cash collateral” of the DIP Secured Parties (each in

their respective capacities under the Prepetition Loan Documents) within the meaning of section

363(a) of the Bankruptcy Code (the “Cash Collateral”).

                                                    11
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57       Main Document
                                            Pg 12 of 25


       G.      Findings Regarding the Use of Cash Collateral.

               (i)    Use of Cash Collateral. The DIP Secured Parties (each in their respective

capacities under the Prepetition Loan Documents) consent to the Debtors’ use of their Cash

Collateral, in accordance with the Budget, during the Initial Interim Cash Collateral Period,

unless such is extended beyond the Initial Interim Cash Collateral Period by entry of the Second

Interim Order or otherwise extended by the DIP Loan Agent, in its sole and absolute discretion;

provided, however, that the Debtors shall operate their cash management system consistent with

the interim or final order (as applicable) entered by the Bankruptcy Court granting the Debtors’

“first-day” motion to continue the use of its cash management system (such interim or final

order, as applicable, the “Cash Management Order”).

               (ii)   Budget. The Debtors have prepared and delivered to the DIP Secured

Parties a rolling 13-week budget (the “Budget”) for the period commencing on the Petition Date

through and including March 31, 2019, a copy of which is attached hereto as Exhibit B. The

Budget sets forth all forecasted (i) cash receipts of the Debtors (the “Cash Receipts”), (ii) cash

operating disbursements of the Debtors (the “Cash Operating Disbursements”) and (iii) non-

operating, bankruptcy-related cash disbursements of the Debtors (the “Cash Bankruptcy

Disbursements”) of the Debtors, which Budget shall be approved by the DIP Loan Agent in its

sole and absolute discretion and may be modified by the DIP Loan Parties with the written

consent of the DIP Loan Agent in its sole and absolute discretion without further order of the

Court, provided that (A) the total amount of funding provided pursuant to the Budget shall not

exceed the total amount of the DIP Facility authorized by each of this First Interim Order, the

Second Interim Order and the Final Order, as applicable and (B) the reasonable and documented

professional fees and expenses incurred by the DIP Secured Parties shall not be subject to a cap.

                                               12
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57       Main Document
                                            Pg 13 of 25


Compliance with the Budget will be measured every week starting with the third week following

the Petition Date for the period beginning as of the week of the Petition Date and ending the

week prior to the week on which compliance is measured. For purposes of illustration, on the

third week following the Petition Date, the Debtors’ compliance with the Budget for the first two

weeks following the Petition Date shall be measured. Each date on which compliance with the

Budget is measured is referred to herein as a “Testing Date”. The Debtors believe that the

Budget is reasonable under the facts and circumstances. The DIP Secured Parties are relying

upon the Debtors’ agreement to comply with the Budget and this First Interim Order in

determining to allow the use of their Cash Collateral during the Initial Interim Cash Collateral

Period.

               (iii)   Variance. As of any applicable Testing Date, (a) the cumulative Cash

Receipts may vary from the Budget by no more than (1) 20.00% for the first four-week period

(and each week thereof) beginning as of the week of the Petition Date, (2) 15% for the first five-

week period beginning as of the week of the Petition Date and (3) 10% for the first six-week

period and all subsequent weeks of the period beginning as of the week of the Petition Date (the

“Cash Receipt Variance”), (b) the cumulative Cash Operating Disbursements may vary from

the Budget by no more than the following: (1) 20.00% for the first four-week period (and each

week thereof), beginning as of the week of the Petition Date, (2) 15.00% for the first five-week

period beginning as of the week of the Petition Date, and (3) 10.00% for the first six-week period

and all subsequent weeks of the period beginning as of the week of the Petition Date (the “Cash

Operating Variance”), and (c) the cumulative Cash Bankruptcy Disbursements for the thirteen

(13)-week period beginning as of the week of the Petition Date shall not exceed the amount of

set forth in the Budget with respect thereto (the “Cash Bankruptcy Disbursement Cap”),

                                               13
18-14010-jlg    Doc 50      Filed 12/13/18     Entered 12/13/18 19:05:57     Main Document
                                             Pg 14 of 25


subject to a variance of no more than 10% (the “Cash Bankruptcy Disbursement Variance”

and together with the “Cash Receipt Variance” and the Cash Receipt, the “Permitted

Variances”). The Debtors shall be deemed to be in compliance with the Budget for all purposes

under the DIP Term Sheet, the DIP Loan Documents, and this First Interim Order unless, as of

any applicable date of determination, the Debtors’ (x) cumulative Cash Receipts, (y) cumulative

Cash Operating Disbursements, or (z) cumulative Bankruptcy Disbursements, as applicable, vary

from the Budget by more than the applicable Permitted Variance as measured on any applicable

Testing Date (it being understood and agreed that no Testing Date with respect to Cumulative

Bankruptcy Disbursements shall occur prior to the end of the 13-week period beginning the week

of the Petition Date); provided, however, that with respect to cumulative Cash Receipts, the DIP

Loan Parties shall not be deemed to have failed to comply with the Budget unless the Debtors’

cumulative Cash Receipts fall beneath the amounts set forth in the Budget as measured on any

two consecutive Testing Dates during the first four week period beginning as of the Petition

Date. After the first three weeks following the Petition Date, the Debtors shall provide the DIP

Loan Agent with weekly and cumulative variance reporting on a line item basis for Cash

Receipts, Cash Operating Disbursements and Cash Bankruptcy Disbursements, which reporting

shall detail the variance, if any, of actual cash disbursements and actual cash receipts from the

Budget and provide an explanation of any per line item variance greater than 5.00% (the

“Variance Report”). All references to the Budget in this First Interim Order, the Second

Interim Order or Final Order shall be construed to be qualified by the phrase “subject to

Permitted Variances.”

               (iv)     Adequate Protection. The DIP Secured Parties (each in their respective

capacities under the Prepetition Loan Documents) are entitled pursuant to sections 361, 362, 363

                                                14
18-14010-jlg     Doc 50        Filed 12/13/18     Entered 12/13/18 19:05:57    Main Document
                                                Pg 15 of 25


and 364 of the Bankruptcy Code, to receive adequate protection against any diminution in value

of their respective interests in the Prepetition Collateral (including the Cash Collateral), to the

extent set forth in this First Interim Order.

                (v)     Conditions. The DIP Secured Parties’ (each in their relevant capacities

under the Prepetition Loan Documents) willingness to consent to the use of their Cash Collateral

during the Initial Interim Cash Collateral Period, is conditioned upon, among other things, entry

of this First Interim Order.

        Based upon the foregoing, and upon the record made before the Court at the Interim

Hearing, and after due consideration and good cause appearing therefor;

        IT IS HEREBY ORDERED THAT:

Section 1.      Authorization and Conditions to Use of Cash Collateral.

                1.1     Motion Granted. The Motion is granted in accordance with Bankruptcy

Rule 4001(c)(2) to the extent provided in this First Interim Order. The DIP Term Sheet with

respect to the use of Cash Collateral and all terms and conditions thereof as related to the use of

Cash Collateral are hereby approved. Except as otherwise expressly provided in this First Interim

Order, any objection to the entry of this First Interim Order that has not been withdrawn, waived,

resolved or settled, is hereby denied and overruled on the merits.

                1.2     Authorization to Use Cash Collateral. Subject to the terms and conditions

of this First Interim Order and the DIP Term Sheet as applicable to the use of Cash Collateral,

the Debtors shall be and are hereby authorized to use the Cash Collateral, in accordance with the

Budget during the Initial Interim Cash Collateral Period, and any period beyond the Initial

Interim Cash Collateral Period (a) established by the Second Interim Order or (b) approved by

the DIP Loan Agent, in its sole and absolute discretion; provided, however, that the Debtors shall

                                                   15
18-14010-jlg     Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57          Main Document
                                             Pg 16 of 25


operate their cash management system in a manner consistent with the Cash Management Order.

Nothing in this First Interim Order shall authorize the disposition of any assets of the Debtors or

their Estates outside the ordinary course of business, or any Debtor’s use of Cash Collateral or

other proceeds resulting therefrom, except as permitted in this First Interim Order, in accordance

with the Budget. Any failure by the Debtors on or after the Petition Date to comply with the

segregation requirements of section 363(c)(4) of the Bankruptcy Code in respect of any Cash

Collateral shall not be used as a basis to challenge any of the Prepetition Secured Obligations, or

the extent, validity, enforceability or perfected status of any of the Prepetition Liens.

               1.3     Replacement Liens. As adequate protection for the diminution in value of

their interests in the Prepetition Collateral (including Cash Collateral) on account of the Debtors’

use of such Cash Collateral during the Initial Interim Cash Collateral Period and the imposition

of the automatic stay, the DIP Secured Parties (each in their capacities under the Prepetition

Loan Documents), are hereby granted pursuant to sections 361 and 363 of the Bankruptcy Code,

valid, binding, enforceable and perfected replacement liens (the “Prepetition Replacement

Lien”) upon and security interests in all the DIP Collateral, including, without limitation, all

assets and property of each Debtor and its Estate, real or personal, tangible or intangible, now

owned or hereafter acquired, whether arising before or after the Petition Date, including, without

limitation, all contracts, contract rights, licenses, general intangibles, instruments, equipment,

accounts, documents, goods, inventory, fixtures, documents, cash, cash equivalents, chattel

paper, letters of credit and letter of credit rights, investment property, commercial tort claims,

money, insurance, receivables, receivables records, deposit accounts, collateral support,

supporting obligations and instruments, all interests in leaseholds and real properties, all patents,

copyrights, trademarks, trade names and other intellectual property, all equity interests, all books

                                                  16
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57         Main Document
                                            Pg 17 of 25


and records relating to the foregoing, all other personal and real property of the Debtor, and all

proceeds, products, accessions, rents and profits of or in respect of any of the foregoing (in each

case as the foregoing are defined in the Uniform Commercial Code as in effect from time to time

in the State of New York and, if defined in more than one Article of such Uniform Commercial

Code, shall have the meaning given in Article 9 thereof) (the “Prepetition Replacement

Collateral”), provided, however, that the Initial Interim Period Excluded Collateral shall not

constitute Prepetition Replacement Collateral under this First Interim Order. The Prepetition

Replacement Lien shall be senior to all other security interests in, liens on, or claims against the

DIP Collateral, other than (x) Prior Senior Liens or (y) as modified by the Second Interim Order

and/or the Final Order.

               1.4     [Reserved]

               1.5     Accrual of Post-Petition Interest.      During the Initial Interim Cash

Collateral Period, the DIP Secured Parties (each in their capacities under the Prepetition Loan

Documents) shall accrue interest on their Prepetition Secured Obligations in a manner and in an

amount resulting from applying the Default Rate specified under the Prepetition Loan Agreement

to the aggregate outstanding amount of Prepetition Secured Obligations as of the Petition Date in

respect of such relevant periods ending after the Petition Date (and not, for the avoidance of

doubt, at any different rate set forth in the Prepetition Loan Agreement) calculated on a monthly

basis.

               1.6     Reimbursement of Fees and Expenses. The Debtors shall reimburse all

reasonable and documented fees, costs and expenses of the DIP Secured Parties (each in their

respective capacities under the Prepetition Loan Documents) in accordance with the terms of the

Prepetition Loan Documents in connection with defending the validity, enforceability and

                                                17
18-14010-jlg    Doc 50       Filed 12/13/18     Entered 12/13/18 19:05:57     Main Document
                                              Pg 18 of 25


priority of the Prepetition Secured Obligations, the Prepetition Liens or the Remaining

Prepetition Secured Claim.

               1.7     Event of Default. Subject to the Waiting Period and the Waiting Period

Procedures (as defined in the DIP Term Sheet), and the Debtors’ rights with respect thereto,

upon the occurrence and during the continuance of an DIP Event of Default (as defined below)

under the DIP Term Sheet during the Initial Interim Cash Collateral Period, the DIP Loan Agent

and the DIP Lenders, in addition to any and all other rights and remedies they may have in the

DIP Term Sheet or under applicable bankruptcy and/or non-bankruptcy law, may terminate the

DIP Term Sheet and shall be under no obligation whatsoever to make any further financial

accommodations to the Debtors or in these Cases. As used in this First Interim Order, the term

“DIP Event of Default” means the occurrence and continuance of any of the events enumerated

under the heading “Events of Default” in the DIP Term Sheet (for the avoidance of doubt, after

giving effect to the preamble thereto).

Section 2.     Other Rights.

               2.1     No Modification or Stay of This First Interim Order. Notwithstanding (a)

any stay, modification, amendment, supplement, vacating, revocation or reversal of this Interim

Order, (b) the failure to obtain a Second Interim Order or a Final Order pursuant to Bankruptcy

Rule 4001(c)(2), or (c) the dismissal or conversion of one or more of the Cases (each, a “Subject

Event”), (x) the acts taken by each of the DIP Loan Agent and the DIP Lenders in accordance

with this First Interim Order shall be governed in all respects by the original provisions of this

First Interim Order, and the acts taken by DIP Loan Agent and DIP Lenders in accordance with

this First Interim Order, and the liens granted to DIP Loan Agent and DIP Lenders (each in their

respective capacities under the Prepetition Loan Documents) in the DIP Collateral, and all other

                                                 18
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57        Main Document
                                            Pg 19 of 25


rights, remedies, privileges, and benefits in favor of the DIP Loan Agent and each DIP Lender

pursuant to this First Interim Order shall remain valid and in full force and effect pursuant to

section 364(e) of the Bankruptcy Code.

               2.2    Power to Waive Rights; Duties to Third Parties. The DIP Loan Agent

shall have the right to waive any of the terms, rights and remedies provided or acknowledged in

this First Interim Order in respect of the DIP Loan Agent and DIP Lenders (the “DIP Lender

Rights”), and shall have no obligation or duty to any other party with respect to the exercise or

enforcement, or failure to exercise or enforce, any DIP Lender Right(s). Any waiver by DIP

Loan Agent of any DIP Lender Rights shall not be or constitute a continuing waiver. Any delay

in or failure to exercise or enforce any DIP Lender Right shall neither constitute a waiver of such

DIP Loan Lender Right, subject the DIP Loan Agent or any DIP Lender to any liability to any

other party, nor cause or enable any other party to rely upon or in any way seek to assert as a

defense to any obligation owed by the Debtors to the DIP Loan Agent or any DIP Lender.

               2.3    No Unauthorized Disposition of Collateral. The Debtors shall not sell,

transfer, lease, encumber, use, or otherwise dispose of any portion of the Prepetition

Replacement     Collateral (including Cash Collateral), other than in the ordinary course of

business pursuant to the DIP Term Sheet.

               2.4    No Waiver. The failure of the DIP Secured Parties to seek relief or

otherwise exercise their rights and remedies under this First Interim Order shall not constitute a

waiver of any of the DIP Lenders’ rights hereunder or otherwise. Notwithstanding anything

herein, the entry of this First Interim Order is without prejudice to, and does not constitute a

waiver of, expressly or implicitly, or otherwise impair the DIP Secured Parties’ (in their



                                                19
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57         Main Document
                                            Pg 20 of 25


respective capacities under the Prepetition Loan Documents) rights or remedies under the

Bankruptcy Code or under non-bankruptcy law.

               2.5     Inventory. The Debtors shall not, without the consent of the DIP Loan

Agent, (a) enter into any agreement to return any inventory to any of their creditors for

application against any prepetition indebtedness under any applicable provision of section 546 of

the Bankruptcy Code, or (b) consent to any creditor taking any setoff against any of its

prepetition indebtedness based upon any such return pursuant to section 553(b)(1) of the

Bankruptcy Code or otherwise.

               2.6     Reservation of Rights. The terms, conditions and provisions of this First

Interim Order are in addition to and without prejudice to the rights of each of the DIP Secured

Parties (in their respective capacities under the Prepetition Loan Documents) to pursue any and

all rights and remedies under the Bankruptcy Code or any other applicable agreement or law,

including, without limitation, rights to seek adequate protection and/or additional or different

adequate protection, to seek relief from the automatic stay, to seek an injunction, to oppose any

request for use of Cash Collateral other than as provided in this First Interim Order or granting of

any interest in the Prepetition Replacement Collateral, as applicable, or priority in favor of any

other party, to object to applications for allowance and/or payment of compensation of

professionals or other parties seeking compensation or reimbursement from the Estates or to

object to any sale of assets (it being understood and agreed that the DIP Loan Agent has

reviewed and approved the BH APA (as defined in the DIP Term Sheet), the agreements,

schedules and exhibits thereto, and the bid procedures related to it presented to the DIP Loan

Agent prior to the Petition Date, and shall not object to any of the foregoing, so long as the

foregoing shall not have been modified or amended in a manner adverse to the rights and

                                                20
18-14010-jlg     Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57        Main Document
                                             Pg 21 of 25


interests of the DIP Loan Agent or DIP Secured Parties (in their respective capacities under the

Prepetition Loan Documents or otherwise) without the prior written consent of the DIP Loan

Agent in its sole and absolute discretion.

Section 3.     Objections to Prepetition Secured Obligations.

       3.1.    Notwithstanding anything to the contrary in this First Interim Order, any action,

claim, defense complaint, motion or other written opposition (hereinafter, an “Objection”) that

seeks to, or seeks standing to, object to, challenge, contest or otherwise invalidate or reduce,

whether by setoff, recoupment, counterclaim, deduction, disgorgement or claim of any kind:

(a) the existence, validity or amount of the Prepetition Secured Obligations, or (b) the extent,

legality, validity, perfection or enforceability of Prepetition Liens and security interests in the

Prepetition Collateral shall be properly filed with the Court by any Committee or other party in

interest with the requisite standing within sixty (60) calendar days from the entry date of the

Final Order. If any such Objection is timely and properly filed and successfully pursued, nothing

in this First Interim Order shall prevent the Court from granting appropriate relief with respect to

the Prepetition Secured Obligations or the DIP Secured Parties’ (each in their capacities under

the Prepetition Loan Documents) Prepetition Liens on the Prepetition Collateral. If no Objection

is timely and properly filed, or if an Objection is timely and properly filed but denied, (i) the

Prepetition Secured Obligations shall be deemed allowed in full, shall not be subject to any

setoff, recoupment, counterclaim, deduction or claim of any kind, and shall not be subject to any

further objection or challenge by any party at any time, and the Prepetition Liens on and security

interest in the Prepetition Collateral shall be deemed legal, valid, perfected, enforceable, and

non-avoidable for all purposes and of first and senior priority, subject to only the Permitted

Encumbrances, and (ii) the DIP Loan Agent and the DIP Lenders and each of their respective

                                                21
18-14010-jlg    Doc 50      Filed 12/13/18     Entered 12/13/18 19:05:57       Main Document
                                             Pg 22 of 25


participants, agents, officers, directors, employees, attorneys, professionals, successors, and

assigns shall be deemed released and discharged from any and all claims and causes of action

related to or arising out of the Prepetition Loan Documents and shall not be subject to any further

objection or challenge by any party at any time. Nothing contained in this Section 3.1 or

otherwise shall or shall be deemed or construed to impair, prejudice or waive any rights, claims

or protections afforded to the DIP Loan Agent or any DIP Lenders (each in their capacities under

the Prepetition Loan Documents) in connection with the use of Cash Collateral during the Initial

Interim Cash Collateral Period, or any other post-petition financial and credit accommodations

provided by the DIP Loan Agent and the DIP Lenders to Debtors in reliance on section 364(e) of

the Bankruptcy Code and in accordance with the terms and provisions of this First Interim Order

or the DIP Term Sheet or, including, without limitation, the right to call an “Event of Default”

under the DIP Term Sheet in connection with the use of Cash Collateral as provided under this

First Interim Order.

Section 4.     Carve Out.

               4.1     The Prepetition Replacement Liens on the DIP Collateral and the

Prepetition Adequate Protection Superpriority Claim shall be subject to the Carve Out. For

purposes hereof, the “Carve Out” means: (a) all unpaid fees required to be paid to the Clerk of

the Court and to the Office of the United States Trustee under section 1930(a) of the United

States Code, (b) all reasonable fees and expenses up to $50,000 incurred by a trustee under

Section 729(b) o the Bankruptcy Code (the “Chapter 7 Trustee Fee Cap”); and (c) in the event

of the occurrence and during the continuance of a DIP Event of Default, the payment of

documented unpaid professional fees and disbursements incurred by the Debtors and any

statutory committees appointed in the Cases, in each case to the extent allowed by the Court, in

                                                22
18-14010-jlg     Doc 50      Filed 12/13/18     Entered 12/13/18 19:05:57       Main Document
                                              Pg 23 of 25


an aggregate amount not to exceed all accrued and unpaid professional fees and disbursements

owing as of the date of the DIP Event of Default (whether allowed as of such date or subsequent

thereto), plus $2,500,000; provided that (x) no portion of the Carve Out shall be utilized for the

payment of professional fees and disbursements incurred in connection with any challenge to (i)

the amount, extent, priority, validity, perfection or enforcement of the indebtedness of, or other

claims against, the Debtors owing to the DIP Secured Parties (either in their capacities under the

Prepetition Loan Documents or the DIP Loan Documents) or (ii) the collateral securing such

indebtedness or the perfection, priority or validity of the liens granted in favor of the DIP

Secured Parties (either in their capacities under the Prepetition Loan Documents or the DIP Loan

Documents) with respect thereto, and (b) the Carve Out shall not reduce the amounts payable to

the DIP Secured Parties (either in their capacities under the Prepetition Loan Documents or the

DIP Loan Documents) under the DIP Loan Documents or under the Prepetition Loan

Documents.

Section 5       Collateral Rights.

                 5.1    Until all Prepetition Secured Obligations shall have been indefeasibly paid

and satisfied in full in cash:

        (a)     no other party shall foreclose or otherwise seek to enforce any junior lien or claim

in the Prepetition Replacement Collateral;

        (b)     upon the occurrence and continuance of a DIP Event of Default, and subject to the

expiration of the Waiting Period, in connection with a liquidation of any of the Prepetition

Replacement Collateral, the DIP Loan Agent, on behalf of the DIP Secured Parties (each in their

capacities as under the Prepetition Loan Documents), or any of its employees, agents,

consultants, contractors or other professionals, shall have the right, at the sole cost and expense

                                                 23
18-14010-jlg    Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57        Main Document
                                            Pg 24 of 25


of the Debtors, to: (i) enter upon, occupy and use any real or personal property, fixtures,

equipment, leasehold interests or warehouse arrangements owned or leased by the Debtors, and

(ii) use any and all trademarks, trade names, copyrights, licenses, patents or any other similar

assets of the Debtors, which are owned by or subject to a lien of any third party and which are

used by the Debtors in their businesses. The DIP Secured Parties will be responsible for the

payment of any applicable fees, rentals, royalties or other amounts due such lessor, licensor or

owner of such property for the period of time that the DIP Loan Agent actually uses the

equipment or the intellectual property (but in no event for any accrued and unpaid fees, rentals or

other amounts due for any period prior to the date that the DIP Loan Agent actually occupies or

uses such assets or properties or for any fees, rentals or other amounts that may become due

following the end of the DIP Loan Agent’s occupation or use).

Section 6      Binding Effect.

               6.1    The provisions of this First Interim Order, the Prepetition Adequate

Protection Superpriority Claim, and any and all rights, remedies, privileges and benefits in favor

of each of the DIP Loan Agent and the DIP Lenders (in their respective capacities under the

Prepetition Loan Documents or otherwise) provided or acknowledged in this First Interim Order,

and any actions taken pursuant thereto, shall be effective immediately upon entry of this First

Interim Order pursuant to Bankruptcy Rules 6004(g) and 7062, shall continue in full force and

effect, and shall survive entry of any such other order, including without limitation any order

which may be entered confirming any plan of reorganization, converting one or more of the

Cases to any other chapter under the Bankruptcy Code, or dismissing one or more of the Cases.

               6.2    This First Interim Order shall be binding upon Debtors, all parties in

interest in the Cases and their respective successors and assigns, including any trustee or other

                                                24
18-14010-jlg     Doc 50     Filed 12/13/18     Entered 12/13/18 19:05:57          Main Document
                                             Pg 25 of 25


fiduciary appointed in the Cases or any subsequently converted bankruptcy case(s) of any

Debtor. This First Interim Order shall also inure to the benefit of the DIP Secured Parties (in

their respective capacities under the Prepetition Loan Documents or otherwise), Debtors and

their respective successors and assigns.

               6.3     Objections Overruled. All objections to the entry of this First Interim

Order are, to the extent not withdrawn, hereby overruled.

               6.4     General Authorization. The Debtors are authorized to take any and all

actions necessary to effectuate the relief granted in this First Interim Order.



               6.5     Retention of Exclusive Jurisdiction. This Court shall retain exclusive

jurisdiction and power with respect to all matters arising from or related to the implementation or

this First Interim Order.

Dated: New York, New York
       December 13, 2018
                                                      /s/  James L. Garrity, Jr.
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                 25
